DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and are presented for examination on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the distributed computer application in claims 1 and 4, the distributed application in claims 10 and 13 and the event listener in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Examiner has reviewed both the function being claimed and the written disclosure and determined that the event listener is sufficiently described with regard to function in paragraph 0034 and is performing data gathering by polling blocks when notified that new blocks have been generated and does not require any specialized algorithm as part of the function.  Therefore the term is deemed as having sufficient support within the written disclosure.  With regard to the distributed application the term is sufficiently described in paragraphs 0031-0034, 0056 and 0061 and do not require any specialized algorithm as part of the function.  Therefore the term distributed application is deemed as having sufficient support within the written disclosure.
Allowable Subject Matter
Claims 1-18 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. King (Reg. No. 42,738) on December 14, 2021.
The application has been amended as follows: 
computer application.
10. (Currently Amended) A system for using a distributed ledger micro reporting tool, comprising:
a distributed ledger network comprising a plurality of nodes, each node comprising a copy of a distributed ledger; and
a distributed application executed by each node comprising an event listener in communication with the copy of the distributed ledger;
wherein:
the event listener establishes a connection with the copy of the distributed ledger;
in response to the creation of each block of a plurality of blocks on the distributed ledger, the event listener reads block details from the block, wherein the block comprises a plurality of transactions, and the block details comprise a transaction hash for each of the plurality of transactions
the event listener indexes the transaction hash with a timestamp; and
the event listener stores the index of the transaction hash with the timestamp in a hash index
15. (Currently Amended) The system of claim 14, wherein the user interface is a lightweight graphical user interface.
16. (Currently Amended) The system of claim 14, wherein the user interface is executed by an electronic device.

system of claim 14, wherein the transactions in the block are encrypted, and the distributed computer application decrypts the encrypted transactions.
18. (Currently Amended) The system of claim 14, wherein the distributed computer application decrypts filters filtering unwanted from the transactions.
The following is an examiner’s statement of reasons for allowance:
The closest patent filing in Examiner’s search was Padmanabhan (U.S. Patent Publication 2020/0374106) which discloses the creation of an index for searching entries stored by the blockchain without actually having to perform the search on the blockchain itself (0238).  Padmanabhan discloses the use of a Merkle tree index (0241) for retrieving block addresses which can then be used to locate the block where the information is stored.  Padmanabhan is concerned with the problem of information collection where over time additional records are added that are related to a particular subject (0247, 0249-0250) that result in fragmentation of the records relating to a specific subject as each piece of newly gathered information results in creation of a new block.  A Merkle tree index is formed that identifies all of the leaves under a particular block address (0356-0357).  Padmanabhan does not identify any particular composition of the index or provide any clear teaching that the formation of the index would involve using either transaction hashes or that it would comprise a timestamp of when a transaction hash was recorded in the blockchain.  Therefore Padmanabhan does not fairly teach or suggest the claim.  
With regard to non-patent literature Examiner was able to locate references that at least matched the problem described in paragraph 0037 of Applicant’s application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES D NIGH/Senior Examiner, Art Unit 3685